DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-18 recite the limitation “the first action" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 8, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US 20180268747 A1) in view of Gietler (US 20110170224 A1)
Claim 1. Braun teaches an actuation module comprising:
a sensor interface of at least one sensor to sense a predetermined type of event in a given environment, and to generate a trigger signal upon sensing the predetermined event
([0091] the smart mirror device using the environment detecting unit (using the camera to process frames and/or the microphone to determine if human audible commands can be heard 
[0093] In some embodiments, the processing unit 1001 is configured to determine whether the electronic device is in a predetermined orientation (e.g., with the environment detecting unit 1008));
an actuator to interface with a sensing module in response to detecting the trigger signal, the sensing module being capable of detecting a class of events that exceed a threshold level of detectability ([0092] In a first mode, the voice trigger unit 1000 may be configured to receive face inputs and determines if they satisfy certain criteria (e.g., a frame processing mode). [0093] and upon a determination that the electronic device is in the predetermined orientation, activate a predetermined mode of a voice trigger (e.g., with the mode switching unit 1010).);
wherein the actuator interfaces with the sensing module to disable the sensing module to cause the sensing module to be non-responsive to events of the class that exceed the threshold level of detectability until the actuator is triggered by the sensor interface

and further discloses wherein the actuator is to respond to the trigger signal by causing the sensing module to be responsive to events of the class that exceed the threshold level of detectability
([0086] Upon a determination that the face input includes the predetermined content and recognizes a face, the smart mirror device may initiate a speech-based service that awaits a sound input (step 905) At step 906, a program such as a digital program assistant (e.g. 92), may determine of the sound input provided by a user belongs to a "recognized` or authorized voice. To accomplish steps 905 and 906, in some embodiments, the speech-based service is a voice-based digital assistant. [0092] In a first mode, the voice trigger unit 1000 may be configured to receive face inputs and determines if they satisfy certain criteria (e.g., a frame processing mode).)but does not specifically disclose wherein the actuator is to mechanically interact with the sensing module to disable the sensing module via physical action.
However, Gietler teaches the process of an actuator that is to mechanically interact with the sensing module to disable the sensing module via physical action ([0026] [0029] [0056] e.g. For detecting the times when the electromagnet 2 activates and deactivates ). Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of an actuator that is to mechanically interact with the sensing module to disable the sensing module via physical action as taught by Gietler within the system of Braun for the purpose of enhancing the system to use a physical switching means to ensure a positive connection or disconnection based on a detected signal.

Claim 2. Braun teaches the actuation module of claim 1, wherein the actuation module is to cause the sensing module to be non-responsive to events of the class that exceed the threshold level of detectability by physically interacting with a switch of the sensing module via the actuator in order to disable the sensing module by switching the sensing module into one of an unconnected or unresponsive state ([0091] Turning to FIG. 10,...the processing unit 1001 is configured to: determine whether any faces are in front of or detectable of the smart mirror device using the environment detecting unit (using the camera to process frames and/or the microphone to determine if human audible commands can be heard); and upon a determination that the smart mirror device is in a substantially unoccupied space, to switch the face trigger from a first mode to a second standby mode (e.g., with the mode switching unit 1010).).


([0087] This second tier of user authentication in one embodiment as an added safety feature of the device and is optional. In another embodiment, a microphone such as microphone 6 may be utilized to capture audio indications from the user to determine if the user is positioned in front of the smart mirror 20. [0091] e.g. upon a determination that the smart mirror device is in a substantially unoccupied space, to switch the face trigger from a first mode to a second standby mode (e.g., with the mode switching unit 1010).). 

Claim 4. Braun teaches the actuation module of claim 1, wherein the actuator is to cause the sensing module to be non-responsive to events of the class that exceed the threshold level of detectability by impeding or disabling a sensor interface of the sensing module
([0091] e.g. upon a determination that the smart mirror device is in a substantially unoccupied space, to switch the face trigger from a first mode to a second standby mode (e.g., with the mode switching unit 1010).).

Claim 5. Braun teaches the actuation module of claim 1, and further discloses the sensing to be non-responsive but does not specifically disclose wherein the actuator is to cause the sensing module to be non-responsive to events of the class that exceed the threshold level of detectability by disconnecting the sensing module from a network.


Claim 7. Braun teaches the actuation module of claim 1, wherein the sensor interface includes at
least one of a microphone, camera or occupancy sensor to detect the predetermined type
of event in the given environment ([0052], [0092] camera [0087] microphone).

Claim 8. Braun teaches the actuation module of claim 1, wherein the sensor interface includes a camera that is to recognize the predetermined type of event from image data
([0051]-[0052]comparing the detected face to a database of stored faces, accepting the face as a match to an authorized face, allowing access to an authorized face's personal information, and finally, enabling voice input and allowing the voice input).

Claim 11. Braun teaches the actuation module of claim 1, wherein the actuator includes an electrical interface that is to respond to the detected trigger signal by switching the sensing module from a responsive connected state to an unresponsive or unconnected state.
([0091] e.g. upon a determination that the smart mirror device is in a substantially unoccupied space, to switch the face trigger from a first mode to a second standby mode (e.g., with the mode switching unit 1010).)

a sensing module, operable in a responsive, connected state, the sensing module including a sensor interface that is capable of detecting a class of events that exceed a threshold level of detectability
(([0093] In some embodiments, the processing unit 1001 is configured to determine whether the electronic device is in a predetermined orientation (e.g., with the environment detecting unit 1008)) and upon a determination that the electronic device is in the predetermined orientation, activate a predetermined mode of a voice trigger (e.g., with the mode switching unit 1010).);
an actuation module, operatively coupled to the sensing module, to control physically via an actuator
([0091] Turning to FIG. 10,...the processing unit 1001 is configured to: determine whether any faces are in front of or detectable of the smart mirror device using the environment detecting unit (using the camera to process frames and/or the microphone to determine if human audible commands can be heard); and upon a determination that the smart mirror device is in a substantially unoccupied space, to switch the face trigger from a first mode to a second standby mode (e.g., with the mode switching unit 1010).),
the actuation module including a sensor interface of at least one sensor to sense a predetermined type of event in a monitored region
([0093] In some embodiments, the processing unit 1001 is configured to determine whether the electronic device is in a predetermined orientation (e.g., with the environment detecting unit 1008));

([0086] Upon a determination that the face input includes the predetermined content and recognizes a face, the smart mirror device may initiate a speech-based service that awaits a sound input (step 905) At step 906, a program such as a digital program assistant (e.g. 92), may determine of the sound input provided by a user belongs to a "recognized` or authorized voice. To accomplish steps 905 and 906, in some embodiments, the speech-based service is a voice-based digital assistant. [0092] In a first mode, the voice trigger unit 1000 may be configured to receive face inputs and determines if they satisfy certain criteria (e.g., a frame processing mode).) but does not specifically disclose the actuator to switch the sensing module via a mechanical interaction that includes a physical action.
However, Gietler teaches the process of an actuator to switch the sensing module via a mechanical interaction that includes a physical action ([0026][0029][0056] e.g. For detecting the times when the electromagnet 2 activates and deactivates the mechanical actuator 3, i.e. for detecting times when changes in the activation state occur, the circuit arrangement of FIG. 1 includes an evaluation circuit 4. Evaluation circuit 4 is coupled to the electromagnet 2 and is adapted to detect changes in the activation state by evaluating an inductance value of an inductance of the electromagnet 2.).


Claim 15. Braun teaches a method for controlling a connected sensing module, the
method comprising:
performing at least a first action to cause a sensing module, physically via an actuator, to be non-responsive to events of a class that exceed a threshold level of detectability
([0091] Turning to FIG. 10,...the processing unit 1001 is configured to: determine whether any faces are in front of or detectable of the smart mirror device using the environment detecting unit (using the camera to process frames and/or the microphone to determine if human audible commands can be heard); and upon a determination that the smart mirror device is in a substantially unoccupied space, to switch the face trigger from a first mode to a second standby mode (e.g., with the mode switching unit 1010).);
while the connected sensing module is non-responsive to events of the class, monitoring a given region for a predetermined type of event 
([0091] Turning to FIG. 10,...the processing unit 1001 is configured to: determine whether any faces are in front of or detectable of the smart mirror device using the environment detecting unit (using the camera to process frames and/or the microphone to determine if human audible commands can be heard); and upon a determination that the 
And further discloses in response to detecting the predetermined type of event, performing at least a second action to cause the sensing module, physically via the actuator, to be responsive to events of at least the class that exceed the threshold level of detectability
([0086] Upon a determination that the face input includes the predetermined content and recognizes a face, the smart mirror device may initiate a speech-based service that awaits a sound input (step 905) At step 906, a program such as a digital program assistant (e.g. 92), may determine of the sound input provided by a user belongs to a "recognized` or authorized voice. To accomplish steps 905 and 906, in some embodiments, the speech-based service is a voice-based digital assistant. [0092] In a first mode, the voice trigger unit 1000 may be configured to receive face inputs and determines if they satisfy certain criteria (e.g., a frame processing mode)) but does not specifically disclose the first action including the actuator mechanically interacting with the sensing module via a first physical action and the second action including the actuator mechanically interacting with the sensing module via a second physical action.
However, Gietler teaches the process of an actuator to switch the sensing module via a mechanical interaction that includes a first and second physical action ([0026][0029] [0056] e.g. For detecting the times when the electromagnet 2 activates and deactivates the mechanical actuator 3, i.e. for detecting times when changes in the activation state occur, the circuit arrangement of FIG. 1 includes an evaluation circuit 4.).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Braun, Gietler and further in view of Lindale (US 20150106085 A1).
Claim 6. Braun teaches the actuation module of claim 1, and further discloses the actuator but does not specifically disclose wherein the actuator is to cause the sensing module to be non-responsive to events of the class that exceed the threshold level of detectability by causing the sensing module to power down into a low power state.
However, Lindale teaches wherein the actuator is to cause the sensing module to be non-responsive to events of the class that exceed the threshold level of detectability by causing the sensing module to power down into a low power state. ([0032] The overall power state of the portable electronic device 100 decreases (e.g., where the long phrase recognition processor 220 is in the deactivated state) but the portable electronic device remains configured to recognize a command, based on a limited stored vocabulary, that is to cause the power state of the portable electronic device 200 to increase (e.g., using the short phrase recognition processor 225 that remains in the activated state).).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of
.

Claims 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Braun, Gietler and further in view of Koyama (US 20090109350 A1).
Claim 9. Braun teaches the actuation module of claim 1, and discloses the process of detecting using at least one of an optical/imaging sensor to detect presence of actuation but does not specifically disclose wherein the actuator includes an extension to manipulate a physical barrier that impedes or occludes the sensor interface of the sensing module until the trigger signal is detected.
However, Koyama teaches an actuator which manipulate a physical barrier that impedes or occludes the sensor interface of the sensing module until the trigger signal is detected 
([0065] This lens cover 50 opens the front of the projection lens 13a during video projection as shown in FIG. 2A, and closes the front of the projection lens 13a when the projector is not in use or when no reproduction is in progress as shown in FIG. 2B so that the projection lens 13a can be protected from dust and damage.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use an actuator which includes an extension to manipulate a physical barrier that impedes or occludes the sensor interface of the sensing module until the trigger signal is detected as taught by
Koyama within the system of Braun and Gietler for the purpose of enhancing the system to use a barrier in order to protect optical/imaging sensors.

Claim 12. Braun teaches the actuation module of claim 1, and discloses the process of detecting
using at least one of an optical/imaging sensor to detect presence of actuation but does not specifically disclose wherein the actuator includes a mechanical controller that is to control movement of an extension that physically contacts a feature or portion of the sensing module in order to switch the sensing module from a responsive connected state to an unresponsive or disconnected state.
However, Koyama teaches an actuator includes a mechanical controller that is to control movement of an extension that physically contacts a feature or portion of the sensing module in order to switch the sensing module from a responsive connected state to an unresponsive or disconnected state (Koyoma [0065] This lens cover 50 opens the front of the projection lens 13a during video projection as shown in FIG. 2A, and closes the front of the projection lens 13a when the projector is not in use or when no reproduction is in progress as shown in FIG. 2B so that the projection lens 13a can be protected from dust and damage.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of
invention to use actuator includes a mechanical controller that is to control movement of an extension that physically contacts a feature or portion of the sensing module in order to switch the sensing 
Claim 13. Braun, Gietler and Koyoma teach the actuation module of claim 12, wherein the actuator is programmable to enable movement of the extension to a plurality of positions, in order to accommodate multiple types devices as the sensing module (Koyama [0065] This lens cover 50 opens the front of the projection lens 13a during video projection as shown in FIG. 2A, and closes the front of the projection lens 13a when the projector is not in use or when no reproduction is in progress as shown in FIG. 2B so that the projection lens 13a can be protected from dust and damage. ).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Braun, Gietler and further in view of Ritchey (US 20120113209 A1).
Claim 18. Braun teaches actuation module of claim 1, and further discloses the process of obtaining images of an individual with a region of space but does not specifically disclose wherein the actuator is to perform the first action to mechanically interact with the sensing module by causing a field of view of the sensing module to be obstructed.
However, Ritchey teaches an actuator that is to perform the first action to mechanically interact with the sensing module by causing a field of view of the sensing module to be obstructed ([0092] e.g. As shown in FIG. 23b1 photometric image processing operations are performed by the image processing module to sample out the shape of imagery 2' shown in FIG. 24a or FIG. 24b in the panoramic scene that is blocked by the sensor and armature. The clipped shape imagery 2'' 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use an actuator that is to perform the first action to mechanically interact with the sensing module by causing a field of view of the sensing module to be obstructed as taught by Ritchey within the system of Braun and Gietler for the purpose of enhancing the system to isolate the images to remove background and possess a particular focus.

Allowable Subject Matter
Claims 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 16, none of the prior art of record fails teaches the limitation as claimed by Applicant. For claim 17, none of the prior art of record fails teaches the limitation as claimed by Applicant.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot in view of new rejections.
For claims 1, 14 and 15 in the broadest interpretation allowed, the prior art of Braun teaches the rudimentary principles of the claimed invention inclusive of an electrical actuator. The prior art of Ritchey provides the obviousness improvement of a mechanical actuator based on response received from a sensor.

Furthermore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Claims 16-17 are objected to as being dependent to a base claim and under rejection of 35 U.S.C. 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RUFUS C POINT/Examiner, Art Unit 2689